Per Curiam.

Having reviewed the record in this proceeding, we agree with the board that Piro has not established by clear and convincing evidence the necessary character and fitness for admission to the practice of law in Ohio. Gov. Bar R. I(11)(C)(6). Accordingly, his applications to register as a candidate for admission to the practice of law and to take the bar examination are disapproved. Piro may reapply to take the February 1994 bar examination and, upon reapplication, shall be subject to full review of his character and fitness.

Applications denied.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.